FILED: July 16, 2009
IN THE SUPREME COURT OF THE STATE OF OREGON
JERRY CARUTHERS
and LARRY WOLF,
Petitioners,
v.
JOHN R. KROGER,
Attorney General,
State of Oregon,
Respondent.
(SC
S057318)
En Banc
On respondent's
petition for reconsideration filed June 23, 2009, considered and under
advisement July 1, 2009.*
Thomas K. Doyle,
Bennett, Hartman, Morris & Kaplan LLP, Portland, filed the petition for
review for petitioners.
Douglas F. Zier,
Assistant Attorney General, Salem, filed the petition for reconsideration and
the answering memorandum for respondent.  With him on the petition for
reconsideration were John R. Kroger, Attorney General, and Jerome Lidz,
Solicitor General.  With him on the memorandum were John R. Kroger, Attorney
General, and Mary H. Williams, Solicitor General.  
PER CURIAM
The petition for reconsideration is allowed.  The
former opinion is modified and adhered to as modified.  The order and the amended
order granting the petition for reconsideration, issued on July 2, 2009, and
July 7, 2009, respectively, are withdrawn.
*346 Or 300, ___
P3d ___ (2009). 
PER CURIAM
The state has petitioned for
reconsideration of this court's opinion in Caruthers v. Kroger, 346 Or
300, ___ P3d ___ (2009).  We allow the petition and modify the opinion by
replacing the text of the Attorney General's certified ballot title, ___ Or at
___ (slip op at 1-2), with the following wording:

"AMENDS
CONSTITUTION: NEW/RENEWED PROPERTY TAX MEASURESEXCEEDING ONE MILLION DOLLARS
ALLOWED ONLY AT NOVEMBER GENERAL ELECTION
"RESULT OF 'YES' VOTE: 'Yes' vote allows
new/renewed property tax measures exceeding one million dollars over life of
obligation to appear only on the November general election ballot.
"RESULT OF 'NO' VOTE: 'No' vote retains
current law allowing approval of property tax measures (value unrestricted) at
May/November elections or at elections with fifty-percent voter turnout.
"SUMMARY: Amends constitution.  Current
'double-majority' law allows measures increasing property taxes to be approved
only at election where at least fifty percent of registered voters cast ballots
or at May/November elections.  Property tax measures raise money for local
government services, including schools, law enforcement, libraries, parks,
other uses.  Measure requires proposals increasing property taxes, where the
total amount of taxes expected to be levied against all subject properties for
the life of the obligation exceeds one million dollars, to appear only on the
November general election ballot; applies to renewal of existing property
taxes.  Property tax proposals for lesser amounts would remain unaffected and
could appear on, and be approved at, May/November elections or at elections
with fifty-percent voter turnout.  Other provisions."

Additionally, the sentence in the opinion that quotes the phrase "'appear only on
a general election ballot'" from the "yes" vote result statement,
___ Or at ___ (slip op at 4) is modified to read, "'appear only on the
November general election ballot.'"
The
petition for reconsideration is allowed. 
The former opinion is modified and adhered to as modified.  The order and the
amended order granting the petition for reconsideration, issued on July 2,
2009, and July 7, 2009, respectively, are withdrawn.